Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application filed in the U.S. on 10/20/2020. Claims 1-13 are pending in the case. Claims 1, 12, and 13 are written in independent form.

Specification
The disclosure is objected to because of the following informalities:
The blanks in paragraph [0001] need to be filled in.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more abstract ideas without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below.

As per Claims 1, 12, and 13,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-11),  electronic device (claim 12), and non-transitory computer readable storage medium (claim 13) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite one or more abstract ideas by reciting concepts capable of being performed in the human mind (including an observation, evaluation, judgment, and opinion), which falls into the “Mental Processes” group within the enumerated groupings of abstract ideas, and reciting mathematical concepts (including mathematical relationships, formulas, equations, and calculations), which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recites the abstract idea of receiving representations of media content items and a user, generating different scores using different algorithms, combining the scores to generate a respective score between the user and each media content item, and providing media content to the user based on the generated scores, which falls within the abstract ideas of performing mental processes of observation, evaluation, judgement, and opinion and mathematical concepts including mathematical relationships, formulas, equations, and calculations. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitations of Claims 1, 12, and 13 include the steps of:
for each respective media content item of a plurality of media content items:
receiving a representation of the media content item and a user;
The limitation recites an extra-solution activity of data gathering.
generating a score for each objective in a hierarchy of objectives, comprising:
The limitation recites an abstract idea of performing a mathematical concept to generate a score.
using the representation of the media content item and the user as inputs to a first machine learning algorithm, to generate a score for a first objective corresponding to a first level in the hierarchy of the objectives;
The limitation is reciting the abstract idea of performing a mathematical concept to generate a score using gathered data as an input. The limitation further recites using a first machine learning algorithm to perform the abstract idea which is an additional element that does not amount to significantly more because the first machine learning algorithm is only provided at a very high level of generality.
using an output of the first machine learning algorithm, distinct from the score for the first objective, as an input to a second machine learning algorithm to generate a score for a second objective corresponding to a second level in the hierarchy of objectives,
The limitation is reciting the abstract idea of performing a mathematical concept to generate a score using gathered data as an input. The limitation further recites using a second machine learning algorithm to perform the abstract idea which is an additional element that does not amount to significantly more because the first machine learning algorithm is only provided at a very high level of generality.
wherein the first machine learning algorithm and the second machine learning algorithm are trained using back-propagation from the second machine learning algorithm to the first machine learning algorithm;
The limitation is reciting an additional element of training the machine learning algorithms using an approach of back-propagation which is recited at a very high level of generality and without significant detail.
generating a respective score between the user and the media content item using the score for the first objective and the score for the second objective; and
The limitation recites an abstract idea of performing a mathematical concept to generate a score by combining two other generated scores.
providing media content to the user based on the respective scores between the user and the media content items in the plurality of media content items.
The limitation recites an abstract idea of observing and evaluating scores to determine which media content to provide to the user, which are concepts capable of being performed in the human mind. The step of providing the media content to the user is an insignificant extra-solution activity.

Step 2A Prong Two (No)
The additional elements are directed to the use of a first machine learning algorithm, a second machine learning algorithm, and training the machine learning algorithms using back-propagation (Claims 1, 12, and 13), an electronic device that includes one or more processors and memory storing one or more programs storing instructions executable by the electronic device (Claims 1 and 12), and a non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computer system associated with a media providing service, the one or more programs comprising instructions (Claim 13). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a first machine learning algorithm, a second machine learning algorithm, and training the machine learning algorithms using back-propagation (Claims 1, 12, and 13), an electronic device that includes one or more processors and memory storing one or more programs storing instructions executable by the electronic device (Claims 1 and 12), and a non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computer system associated with a media providing service, the one or more programs comprising instructions (Claim 13), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


As per Dependent Claims 2-11,
STEP 1 (Yes):In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is fist noted in the claim method (claims 1-11) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
STEP 2A Prong One (Yes):In accordance with Step 2A Prong one, it is noted that the claims recite one or more abstract ideas by reciting mathematical concepts (including mathematical relationships, formulas, equations, and calculations), which falls into the “Mathematical Concepts” group within the enumerated groupings of abstract ideas. The claims recite the abstract idea of receiving representations of media content items and a user, generating different scores using different algorithms, combining the scores to generate a respective score between the user and each media content item, and providing media content to the user based on the generated scores, which falls within the abstract ideas of performing mental processes of observation, evaluation, judgement, and opinion and mathematical concepts including mathematical relationships, formulas, equations, and calculations. The recitation of generic computer components does not negate the abstractness of the given limitations. 
The limitation of Dependent Claim 2 includes the step(s) of:
the representation of the media content item comprises a vector describing the media content item.
The limitation recites a mathematical concept of using a mathematical relationship, such as a vector, to represent media content item data.

The limitation of Dependent Claim 3 includes the step(s) of:
the representation of the user comprises a vector describing user features determined from a stored playback history of the user.
The limitation recites a mathematical concept of using a mathematical relationship, such as a vector, to represent user data.

The limitation of Dependent Claim 4 includes the step(s) of:
the first level in the hierarchy of objectives includes a plurality of objectives, including the first objective and a third objective.
The limitation is reciting the abstract idea of performing a mathematical concept to generate a score using gathered data as an input.

The limitation of Dependent Claim 5 includes the step(s) of:
generating a score for the third objective including using an output of a machine learning algorithm of the first objective.
The limitation is reciting the abstract idea of performing a mathematical concept to generate a score using gathered data as an input

The limitation of Dependent Claim 6 includes the step(s) of:
the first level in the hierarchy of objectives includes a plurality of objectives that comprise predicted objectives.
The limitation recites an additional element that does not amount to significantly more because a predicted objective for a first machine learning algorithm is recited at a very high level of generality.

The limitation of Dependent Claim 7 includes the step(s) of:
the second level in the hierarchy of objectives includes one or more objectives that comprise satisfaction objectives.
The limitation recites an additional element that does not amount to significantly more because a satisfaction objectives for a second machine learning algorithm is recited at a very high level of generality.

The limitation of Dependent Claim 8 includes the step(s) of:
the first level in the hierarchy of objectives comprises a first predicted objective and the second level in the hierarchy of objectives comprises a second predicted objective, and
The limitation recites an additional element that does not amount to significantly more because a predicted objective for the first machine learning algorithm and a predicted objective for the second machine learning algorithm are recited at a very high level of generality.
the one or more programs further store instructions for:
using an output of the first machine learning algorithm, and an output of the second machine learning algorithm as inputs to a third machine learning algorithm to generate a score for a third objective corresponding to a third level in the hierarchy of objectives,
The limitation is reciting the abstract idea of performing a mathematical concept to generate a score using gathered data as an input. The limitation further recites using a third machine learning algorithm to perform the abstract idea which is an additional element that does not amount to significantly more because the first machine learning algorithm is only provided at a very high level of generality.
wherein generating the respective score between the user and the media content item uses the score for the first objective, the second for the second objective and the score for the third objective.
The limitation recites an abstract idea of performing a mathematical concept to generate a score by combining three other generated scores.

The limitation of Dependent Claim 9 includes the step(s) of:
receiving a score for a fourth objective, wherein generating the respective score between the user and the media content item uses the score for the first objective, the score for the second objective and the score for the third objective.
The limitation recites an abstract idea of performing a mathematical concept to generate a score by combining at least three other generated scores.

The limitation of Dependent Claim 10 includes the step(s) of:
wherein generating the respective score between the user and the media content item comprises computing an ordered weighted average using the score for the first objective and the score for the second objective.
The limitation recites an abstract idea of performing a mathematical concept to generate a score using a weighted average mathematical formula.

The limitation of Dependent Claim 11 includes the step(s) of:
normalizing the representation of the media content item and the user, wherein the normalized representation is used to generate the score for each objective I the hierarchy of objectives.
The limitation recites a mathematical concept of using a mathematical relationship or normalizing to represent media content item data and user data in a consistent manner.

Step 2A Prong Two (No)
The additional elements are directed to the use of a predicted objective for the first machine learning algorithm (Claims 6 and 8), satisfaction objectives for the second machine learning algorithm (Claims 7 and 8), and a third machine learning algorithm (Claim 8). However,  these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to practical application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B (No):
It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to a predicted objective for the first machine learning algorithm (Claims 6 and 8), satisfaction objectives for the second machine learning algorithm (Claims 7 and 8), and a third machine learning algorithm (Claim 8), though at a very high level of generality and without imposing meaningful limitation on the scope of the claims. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely servers to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element").
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP §2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Quadrana et al., "Personalizing Session-based Recommendations with Hierarchical Recurrent Neural Networks", June 2017, Proceedings of the Eleventh ACM Conference on Recommender Systems, hereinafter referred to as Quadrana teaches a method, comprising at an electronic devices that includes one or more processors and memory storing one or more programs storing instructions executable by the electronic device:
for each respective media content item of a plurality of media content items:
Quadrana teaches a session-based RNN that “models the interactions of the user within a session” and “takes as input the current item ID in the session and outputs a score for each item representing the likelihood of being the next item in the session” (Page 2 Column 1 Section 3.1). Therefore Quadrana teaches performing scoring steps for each item of a plurality of items.
Quadrana further teaches the items as media items, such as video and music, being scored and recommended by teaching “session-based recommendations are highly relevant in many modern on-line services (e.g. e-commerce, video streaming) and recommendation settings” (Page 1 Abstract) and “a session usually has a goal, such as…listening to music of a certain style or mood” (Page 1 Column 1 Section 1). 
receiving a representation of the media content item and a user;
Quadrana teaches a session-based RNN that “models the interactions of the user within a session” and “takes as input the current item ID in the session and outputs a score for each item representing the likelihood of being the next item in the session” (Page 2 Column 1 Section 3.1). Quadrana further teaches inputting a user-level representation and a current item ID into session-based RNNs (Figure 1 on Page 3).
Quadrana teaches “the model is trained end-to-end using back-propagation” (Page 3 Column 1 Paragraph 3).
generating a respective score between the user and the media content item; and
Quadrana teaches “The output of the RNN is a score…for every item in the catalog indicating the likelihood of being the next item in the session” (Page 2 Column 1 Section 3.1).
providing media content to the user based on the respective scores between the user and the media content items in the plurality of media content items.
Quadrana teaches “The output of the RNN is a score…for every item in the catalog indicating the likelihood of being the next item in the session” (Page 2 Column 1 Section 3.1) and “Figure 1 shows a graphical representation of HRNN. At each time step, recommendations are generated” (Page 2 Column 2 Section 3.2 & Figure 1 on Page 3).  Therefore, Quadrana teaches using the scores of the item-user pair output by the HRNN to generate a recommendation to the user.  Quadrana further teaches the items as media items, such as video and music, being scored and recommended by teaching “session-based recommendations are highly relevant in many modern on-line services (e.g. e-commerce, video streaming) and recommendation settings” (Page 1 Abstract) and “a session usually has a goal, such as…listening to music of a certain style or mood” (Page 1 Column 1 Section 1). 

Hornkvist et al. (U.S. Pre-Grant Publication No. 2019/0102397) teaches feeding a scoring system comprising multiple machine learning models candidate results comprising computed features for each of the results where each ML model generates a score for each of the candidate results (Para. [0105] & Fig. 8B). Hornkvist further teaches each machine learning model is trained to “focus on different features” (Para. [0092]).

McKenna et al. (U.S. Pre-Grant Publication No. 2019/0236480) teaches passing first input through first level ML Model(s) which produces first output as a score, and a second level of ML Model(s) where “a second input may be received. For example, the fraud detection computer system 120 may receive one or more scores stored with the scores data store 152 and/or historical application data stored with the profiles data store 150. At least some of this information may correspond with output from the first ML model. The application data and/or scores may be received as input for a second ML model. In some examples, the fraud detection computer system 120 may also receive additional data, including third-party and/or consortium data corresponding with one or more dealer user devices. In some examples, the output, historical application data, third-party data, and/or consortium data may correspond with a particular dealer user. In some examples, the application score associated with the dealer user may identify the likelihood of fraud corresponding with applications submitted by the dealer user device to the lender user device” (Para. [0126] & Fig. 2).

Kim et al. (U.S. Pre-Grant Publication No. 2021/0200824) teaches personalizing a second content recommendation model by using input/output data of the personalized first content recommendation model and a personalization model. However, these steps are for training the second content recommendation model which is provided in place of the first content recommendation model, not to be used in series, as is shown in Figure 2.

Pinheiro et al. (U.S. Pre-Grant Publication No. 2019/0228259) teaches using a second-pass of a first deep-learning model, a respective object proposal is generated for each of the plurality of patches of the image. The second-pass takes as input the first-pass output, and the generated respective object proposals comprise pixel-level information for each of the patches. Using a second deep-learning model, a respective score is computed for each object proposal. The second deep-learning model takes as input the first-pass output, and the object score includes a likelihood that the respective patch of the object proposal contains an entire object.

Foreign Document ID JP 2005301704 A teaches PROBLEM TO BE SOLVED: To provide a musical composition retrieval system that can precisely retrieve musical composition data through a hierarchical neural network, to which a user's taste is reflected and learning is performed, and reduce a user's work quantity for providing learning to a hierarchical neural network, and also provide a musical composition retrieval method thereof. SOLUTION: An initial setting part 22 reads out advance learning data and characteristics data in a sample for initial setting from a learning data storage part 23 and outputs the data obtained by adding the characteristic data in a sample for initial setting and impression degree data inputted by a user to the advance learning data, as the data for initial setting, to a hierarchical neural network learning part 25. The hierarchical neural network learning part 25 performs learning of the hierarchical neural network, that is, updating the coupling weight value of each neuron, based on the data for initial setting, by using an error backward propagation learning method.

Non-Patent Literature Covington et al., "Deep Neural Networks for YouTube Recommendations", September 2016, RecSys '16: Proceedings of the 10th ACM Conference on Recommender Systems Pages 191–198https://doi.org/10.1145/2959100.2959190 teaches a multimodal approach to filter a video corpus based on user history and content and video features by first generating candidate videos and then passing the candidate videos to a ranking model as depicted in Figure 2.

Non-Patent Literature Lin et al., "Heterogeneous Knowledge-Based Attentive Neural Networks for Short-Term Music Recommendations", October 2018, Digital Object Identifier 10.1109/ACCESS.2018.2874959 teaches the current existing data in online music service platforms are heterogeneous, extensive, and disorganized. Finding an effective method to use these data in recommending appropriate music to users during a short-term session is a significant challenge. Another serious problem is that most of the data, in reality, obey the long-tailed distribution, which consequently leads to traditional music recommendation systems recommending a lot of popular music that users do not like on a specific occasion. To solve these problems, we propose a heterogeneous knowledge-based attentive neural network model for shortterm music recommendations. First, we collect three types of data for modeling entities in user–music interaction network, i.e., graphic, textual, and visual data, and then embed them into high-dimensional spaces using the TransR, distributed memory version of paragraph vector, and variational autoencoder methods, respectively. The concatenation of these embedding results is an abstract representation of the entity. Based on this, a recurrent neural network with an attention mechanism is built, which is capable of obtaining users’ preferences in the current session and consequently making recommendations.

Non-Patent Literature Song, K., Ji, M., Park, S., & Moon, I.-C. (2019). Hierarchical Context Enabled Recurrent Neural Network for Recommendation. Proceedings of the AAAI Conference on Artificial Intelligence, 33(01), 4983-4991. https://doi.org/10.1609/aaai.v33i01.33014983 teaches long user history inevitably reflects the transitions of personal interests over time. The analyses on the user history require the robust sequential model to anticipate the transitions and the decays of user interests. The user history is often modeled by various RNN structures, but the RNN structures in the recommendation system still suffer from the long-term dependency and the interest drifts. To resolve these challenges, we suggest HCRNN with three hierarchical contexts of the global, the local, and the temporary interests. This structure is designed to withhold the global long-term interest of users, to reflect the local sub-sequence interests, and to attend the temporary interests of each transition. Besides, we propose a hierarchical context-based gate structure to incorporate our interest drift assumption. As we suggest a new RNN structure, we support HCRNN with a complementary bi-channel attention structure to utilize hierarchical context. We experimented the suggested structure on the sequential recommendation tasks with CiteULike, MovieLens, and LastFM, and our model showed the best performances in the sequential recommendations.

Non-Patent Literature Y. Liu, C. Lyu, Z. Liu and D. Tao, "Building Effective Short Video Recommendation," 2019 IEEE International Conference on Multimedia & Expo Workshops (ICMEW), 2019, pp. 651-656, doi: 10.1109/ICMEW.2019.00126 teaches constructing a universal framework for short video recommendation by predicting the probability of finishing watching the entire video and pressing the 'like' button. Four novel techniques are proposed to improve the prediction accuracy. Firstly, we present an Incremental Multi-Window Scanning approach to extract the features pertaining to the users' behaviors. Also, a User Interaction Behavior Hierarchy is designed to capture a larger quantity of information and reduce the computing time. Additionally, the model transfer is capable of transferring the knowledge learned by the model on other datasets to the final model. Lastly, a rank-based ensemble approach which is suitable for tasks based on the evaluation metric of AUC is proposed. Our method long ranked first in the final stage of ICME Short Video Understanding Challenge (Track1) before the revision of competition rule.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/28/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154